Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “arcuate” in claim 2 is used by the claim to mean “non-linear,” while the accepted meaning of “quadrilateral” is a shape with 4 straight sides. The term is indefinite because the specification does not clearly redefine the term.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Maverick Gear Hammock Review”, hereinafter referred to as “Maverick”.
Regarding Claim 1, Maverick discloses a hammock tent, comprising: a ridgeline; and a tent body attached to the ridgeline and comprising: a platform; opposing sides attached to first opposing edges of the platform; support structures attached to the opposing sides and each comprising ends attached to the ridgeline and an apex proximate a central section of the platform; and opposing ends positioned between the opposing sides and attached to edges of the opposing sides and second opposing edges of the platform (see annotated photos below).

    PNG
    media_image1.png
    614
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    609
    1055
    media_image3.png
    Greyscale


	Regarding Claim 2, as best understood, Maverick discloses wherein the platform has quadrilateral peripheral shape, and wherein the first opposing edges of the platform each exhibit a non-arcuate shape and the second opposing edges of the platform each exhibit a non-arcuate shape (see platform above).
	Regarding Claim 4, Maverick discloses wherein each of the support structures exhibits a generally parabolic shape (see detail photo of support structure and overview photo of the hammock tent).
	Regarding Claim 7, Maverick discloses zippers attached to one or more of the opposing sides of the tent body and at least partially extending along paths of the support structures (see photos above).
	Regarding Claim 8, Maverick discloses fastening structures attached to one or more of the opposing sides of the tent body, the fastening structures facilitating access to an interior region of the tent body and positioned proximate one or more of the support structures (see zippers in first photo).
	Regarding Claim 9, Maverick discloses wherein the fastening structures are attached to both of the opposing sides of the tent body, the fastening structures each individually at least partially extending along a path of one of the support structures proximate thereto (see zippers in first photo and zipper on detail photo of support structure).
	Regarding Claim 10, Maverick discloses further comprising water resistant structures attached to one or more of the opposing sides the tent body and extending over and past the 
	Regarding Claim 11, Maverick discloses wherein upper portions of the opposing sides of the tent body extending from and between the fastening structures and the ridgeline define a canopy of the tent body, the canopy serving as an entrance flap for the tent body (see above photo).
	Regarding Claim 12, Maverick discloses wherein the canopy comprises: a lower portion comprising a mesh fabric (bug netting) attached to inner fastening structures; and an upper portion comprising a water resistant fabric (hexagonal rain fly) overlying the lower portion and attached to outer fastening structures (trees or other fixed structure, see cited Youtube video for further clarification).
	Regarding Claim 13, Maverick discloses further comprising spreader bars configured to couple to and substantially extend between upper portions of a pair of the support structures (see above photo with person lying inside tent hammock).
	
	Regarding Claim 18, Maverick discloses a camping system, comprising: a hammock tent, comprising: a ridgeline; and a tent body attached to the ridgeline and comprising: a platform; opposing sides attached to the ridgeline and opposing concave edges of the platform; opposing ends attached to the opposing sides and opposing non-arcuate edges of the platform; and opposing support structures attached to the opposing sides and extending in an arcuate path from opposing ends attached to the ridgeline to an apex proximate a central section of the platform; and one or more spreader bars configured to couple to and extend between coupling 
	Regarding Claim 19, Maverick discloses portable structural supports configured to attach to and suspend the ridgeline of the hammock tent above a ground surface (see overview photo with tent suspending from base supports).
	Regarding Claim 20, Maverick discloses a pad configured to be provided over an interior surface of the platform within the tent body (“the best solution is to use regular sleeping pads on the inside of the hammock”, see photo below).

    PNG
    media_image4.png
    585
    747
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Maverick”.
Regarding Claim 3, Maverick fails to disclose wherein the central section of the platform is disposed between two relatively wider end sections of the platform and instead generally discloses a rectangular shape.  Applicant has not stated any criticality exists for the claimed shape (wider end sections).  it would have been an obvious matter of design choice to select the shape of the central section being narrower than the two end sections, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the platform is of another shape, such as a rectangle.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with YouTube video “Maverick”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619